Citation Nr: 0918231	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
service-connected rheumatoid arthritis, rated as 20 percent 
disabling from October 28, 2000; and as 40 percent disabling 
from February 11, 2009.

2.  Entitlement to an initial increased evaluation for 
service-connected left axilla scarring, rated as 
noncompensably disabling from October 28, 2000; and rated as 
10 percent disabling since February 11, 2009.

REPRESENTATION

Appellant represented by: Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to October 
2000.  She was born in November 1975.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO).  At the time of her 
original claim soon after her separation from service, the 
Veteran was living in Germany as a civilian dependent of an 
active duty service person and thus the VARO with 
jurisdiction was Washington, D.C.  Her current home is in 
Idaho.

The case was before the Board in June 2004 when it was 
remanded for development.  The increased ratings reflected on 
the front page of this decision resulted thereafter.  
However, none of these ratings are the maximum and the issues 
remain on appeal as shown.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

Service connection is also in effect for dysthymic disorder, 
rated as noncompensably disabling; that issue is not on 
appeal.

At the time of the 2004 Board decision, it was noted that in 
June 2003, the Veteran, who was then still living in Germany, 
had enclosed an application for VA Vocational Rehabilitation 
and Education Benefits (VR&E).  Action had not then, nor has 
it to date, been addressed to that issue.  The VARO's 
attention was drawn to it in the 2004 Board decision, and it 
is now again referred to the VARO for appropriate action.  
[Parenthetically, the Board notes that a total rating based 
on individual unemployabilty (TDIU) was denied in a rating 
action in April 2009, however, that is not the same as the 
VR&E issue raised by the Veteran].

A VA Form 21-22 designating DAV as the Veteran's 
representative was received by the Board in April 2009, and a 
thoughtful written presentation on her behalf was 
expeditiously prepared by DAV on May 4, 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service clinical records including rheumatologists' findings 
prior to the Veteran's Medical Board separation are in the 
file showing multiple joint involvement.

A VA examination was undertaken in California, where her 
husband was then stationed, in August 2001, at which time no 
additional records were made available.  She was said to then 
be under the care of a rheumatologist who had prescribed 
Prednisone.  A photo of her axilla scarring taken at that 
time is in the file; clinical findings were nominal.

However, in her NOD in October 2002, the Veteran noted that 
she had postponed having certain evaluative tests until her 
pregnancy was successfully concluded (in September 2002), 
since which she had had a dexa scan which confirmed that her 
rheumatoid arthritis had again flared-up.  Unfortunately as a 
nursing mother, there were some limitations on what 
medications she could take.  She included a statement from 
her rheumatologist (who has last seen her in July 2002) with 
complaints of fatigue and ongoing stiffness and other 
symptoms reflecting involvement of many small joints and 
impairing her on a daily basis.

She also noted that her axillary scar was tender and there 
was keloid formation, and that twice she had had surgery on 
the cyst, the latter of which was reconstructive in nature.  
Since then she had had phantom pains and a sharp piercing 
pain in the left axillary area due to cut nerve endings.  She 
described it as painful, causing limitations of motion and 
disgusting.

The Board remanded the case in June 2004, at which time the 
Veteran was living in Germany as a military dependent. A 
statement dated in December 2004 from her father is of record 
relating her current symptoms including difficulty in rising 
from bed and often requiring being carried until her legs 
worked.  He said she had frequent warm and swollen joints, 
fatigue and ongoing difficulty with the axillary scar area.  
He noted that she was then pregnant with her second child.

The Veteran herself submitted reports of special orthopedic 
and scar examinations undertaken for VA in Germany in May and 
July 2005.  These reports are in the file, (the second having 
been briefly postponed because at the time of the first 
examination, she was due to deliver in 9 days).  The examiner 
reported that no post-service records were available for 
review.  There were noted to be two axillary scars, one which 
showed no tenderness and the larger (10.5 cm in length) which 
was discolored, a bit sore to touch, and had a wrinkled 
surface its entire length.  She described phantom pain in the 
scars which would last a day, every 2-3 months.  The left 
axilla felt a little tighter when stretching.   The 
orthopedic evaluator noted that the Veteran had complaints 
involving both shoulders, both hands, both hips, both knees 
and both ankles.  Her ankles were said to impair her daily, 
all day.  Her knees were warm to touch when on travel; she 
had morning and evening knee stiffness for a half-hour; and 
recurrent pan was at a level of 3-7/10.  The summary 
reflected the seronegative rheumatoid arthritis diagnosis 
involving both shoulders, the PIP and DIP joints of both 
hands with mild pain on use; and involvement of both hips, 
both knees and both ankles.  She was using systemic oral 
Prednisone.  

In a statement in May 2006, the Veteran indicated that she 
and her husband were due to have a Permanent Change of 
Station (PCS) in January 2007 but were applying for 
Humanitarian reassignment and thus might PCS earlier.  

The Veteran had provided a change of address but it appears 
that certain documents went to her old address nonetheless.  
A further communication from the Veteran in July 2007 was to 
the effect that they were living at Mountain Home; she 
indicated that she again had enclosed a signed release for 
records from the rheumatologist (SE, M.D.) who was seeing her 
in Idaho.  Those records were not obtained and the signed 
release is not now in the file.

The Veteran was given a VA orthopedic and scar evaluation in 
February 2009.  She continued to have arthritis involvement 
of the many of the same joints as well as some new ones, and 
X-rays now confirm osseous changes in some joints to include 
the left knee, a mild acromioclavicular separation of the 
left shoulder as well as a bony island in the right humeral 
head.  The description of the scar was essentially the same 
as before.  

The assignment of the 10 percent rating for the scar and the 
40 percent for the rheumatoid arthritis were based on those 
examinations and effective that date.

In a written presentation in May 2009, the Veteran' 
representative argued that the VA examination was inadequate 
based on numerous faults including the requirements for 
addressing joint problems, suitable measurements of 
limitations, etc., and asked that the case be remanded for 
conduction of a proper examination.  The Board finds that 
this to be a reasonable request.

When a current appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This has not been addressed herein other than with 
the increases based on the 2009 rating examination findings 
without explanation as to how the findings were different 
from earlier.

The Veteran's rheumatoid arthritis disability can be assigned 
ratings based on active or inactive disease process.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating is evaluated as 100 percent 
disabling.  When there is less symptomatology than the 
criteria for 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year are evaluated as 40 
percent disabling.  One or two exacerbations a year in a 
well-established diagnosis is evaluated as 20 percent 
disabling. 

For residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, the disability is rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher evaluation 
will be assigned. 38 C.F.R. § 4.71a, Code 5002 (2008).

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  However, the Board must consider whether 
the competent evidence establishes any additional functional 
limitation due to factors such as pain, weakness, 
incoordination or fatigability such that the Veteran's 
disability picture is more nearly approximated by at least a 
noncompensable rating.  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

And the Veteran is entitled to have each and all involved 
joints addressed.

The Board notes that when she is able to take Prednisone, 
there is some abatement of her symptoms.  However not only is 
the disease process itself subject to being active or 
inactive, it is clear that Veteran's rheumatoid arthritis 
symptoms, regardless of whether the process itself is active 
or inactive, tend to ebb and wane.  In that regard, the Board 
notes the Court decision in Ardison v. Brown, 6 Vet. App. 
405, 408 (1994), a case which, like this one, concerned the 
evaluation of a service-connected disorder which fluctuated 
in its degree of disability, in that instance, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for VA to schedule the Veteran for an examination 
during an "active" stage or during an outbreak of the 
disorder. Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed").

With regard to her axilla scars, under the criteria in effect 
prior to August 30, 2002, a 10 percent disability evaluation 
is warranted for superficial scars, which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  A 10 percent disability 
evaluation is warranted for superficial scars, which are 
poorly nourished, and subject to repeated ulceration. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  Scars may be evaluated 
on the basis of any associated limitation of function of the 
body part, which they affect.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion. Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling. Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling. Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling. Scars in 
an area or areas exceeding 144 square inches (929 sq.cm.) are 
rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25. Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7804 provides a 10 percent rating for superficial scars 
that are painful on examination. Note (1) to Diagnostic Code 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Diagnostic Code 7805 
provides that other scars are to be rated on limitation of 
function of affected part. 38 C.F.R. § 4.118.  The Board 
notes that the criteria for rating scars were again revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  The Veteran must be informed as to 
criteria for rating scars.

The Board is mindful of the new guidelines which have 
recently been issued by the Court with regard to increased 
rating cases and mandatory notice, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this regard, the 
notifications to the Veteran were not adequate, did not 
include all possible alternatives and did not address changes 
that took place during the course of the appeal.  She is also 
entitled to have extraschedular considerations addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) Specifically, the Veteran should be 
asked to provide a signed a release for 
her current rheumatologist, SE, M.D., and 
those records should be obtained. [ It is 
conceivable that one of her several 
purportedly already signed releases is 
already at the VARO in which case these 
should be added to her file, and then the 
records obtained]  
    
    (b) She should also provide 
documentation as to how her disabilities 
impact her on a daily basis, with her two 
young children, at home or in the 
community, workplace or at school, if 
applicable.
    
    (c) After appropriate release, all 
records relating to her care since her own 
separation as a dependent of her service 
spouse should also be acquired and added 
to her file.
    
2.  In accordance with VCAA requirements 
and Vazquez-Flores, supra, she should be 
provided with the pertinent potential 
regulations and complete Diagnostic Codes 
for all of her involved joints.

3  The Veteran should be examined by 
physician(s) who have expertise in 
orthopedic and/or rheumatology who 
has/have not previously examined her, to 
determine the exact state of her axilla 
scars and her seronegative rheumatoid 
arthritis in all involved joints.  

She should be scheduled for examinations 
at which time the entire evidentiary file 
must be made available to the examiners, 
and this should be so stated in the 
report.  The examinations should be: 

    (a) at a time when her rheumatoid 
arthritis symptoms [as opposed to the 
disease process] are active if possible, 
with guidance in that regard by the 
Veteran and 

    (b) a determination must be made as to 
whether her disease process itself is 
active or not at that time (and when it 
has been active since service separation) 
and by what that is determinable; and 

    (c) the dependence, if any, on those 
determinations [(a) and (b)] on her use of 
steroids.  X-rays should be taken of all 
involved joints, as well as other 
evaluative testing as required; and 

    (d) there should be discussion of the 
impact the use of steroids may have had on 
her health as well.  

    (e) The orthopedic examination must 
take into consideration the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  
    
    (f) The examination of her scars should 
include finite measurements, and delineate 
all functional impairment due to pain as 
well as other causes.

    (g) The examiners should delineate the 
distinctions, if any, between her symptoms 
as to both herein concerned disabilities 
at the time of service separation and now, 
and the specific and detailed changes, if 
any, that have taken place in the interim.  

    (h) And the examiner(s) should detail 
all impact that these disabilities may 
have on her daily life.

4.  The case should then be reviewed, and 
if the decisions remain unsatisfactory, a 
comprehensive SSOC should be issued to 
include all pertinent regulations, and the 
Veteran and her representative should be 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The Veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

